Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 06, 2015

The Court of Appeals hereby passes the following order:

A15D0441. JOHN BARTLETT v. TECHNOLOGY INSURANCE CO., A/K/A
    AMTRUST.

      John Bartlett seeks discretionary review in this workers’ compensation case.1
Bartlett appealed the agency’s decision to the superior court on October 15, 2014.
Accordingly, the last day on which the superior court could have taken action was
December 14, 2014. See OCGA § 34-9-105 (d) (if the superior court does not hear
the workers’ compensation appeal within 60 days of the date of docketing in the
superior court, the agency’s decision shall be affirmed by operation of law).2 On
April 8, 2015, Bartlett filed this application for discretionary review. We lack
jurisdiction because the application is untimely.
      An application for discretionary review must be filed within 30 days of the
order to be appealed. OCGA § 5-6-35 (d). The filing deadline is jurisdictional, and
this Court is unable to accept an untimely application. See Crosson v. Conway, 291
Ga. 220 (1) (728 SE2d 617) (2012). Here, Bartlett filed his application 115 days after
the last day the superior court could have acted on his appeal, which is the date that
controls for purposes of filing a timely application for appeal. See OCGA § 34-9-105



      1
        Bartlett filed his application in the Supreme Court, which transferred the
matter here.
      2
        On February 2, 2015, the superior court entered an order stating that the
agency’s decision had been affirmed by operation of law. This order was a nullity,
because the superior court lost jurisdiction on December 14, 2014. See Synthetic
Industries v. Camp, 196 Ga. App. 637, 637 (396 SE2d 518) (1990).
(d); Synthetic Industries, supra.
      In addition, although Bartlett requested an extension of time to file his
application, we are unable to grant him such relief. While this Court is authorized to
grant an extension of time for the filing of an application for discretionary appeal,
requests for extensions must be filed “on or before the due date of the discretionary
application.” Court of Appeals Rule 31 (g). Otherwise, we lack the authority to grant
the request. See Gable v. State, 290 Ga. 81, 85 (2) (a) (720 SE2d 170) (2011); OCGA
§ 5-6-39 (d). Here, Bartlett sent a letter to the Court asking for an extension of filing,
but the letter was not received until March 5, which was 81 days after the superior
court’s last day to act. Accordingly, the request was untimely, and we cannot excuse
his noncompliance with the 30-day deadline. See Gable, supra; OCGA § 5-6-39 (d).
      Bartlett’s motion for an extension is hereby DENIED, and the application is
hereby DISMISSED for lack of jurisdiction.



                                         Court of Appeals of the State of Georgia
                                                                              07/06/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.